DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Damnik WO 00/32058 in view of Gram US 3,296,822 in view of Fowler et al. US 3,450,070.
Regarding claim 13, Damnik discloses a method for manufacturing a frozen liquid beverage product comprising the steps of providing a receptacle (container 4) (Fig. 1), the receptacle having an end layer (container base 5), a sidewall surrounding the end layer and an open top (container mouth opening) opposite the end layer, the end layer and sidewall defining a receptacle volume (Fig. 1).Damnik obviously discloses 
Claim 13 differs from Damnik in the recitation that the method specifically comprises positioning a probe tip into liquid beverage product and freezing at least a portion of the liquid beverage product around the probe tip, and specifically transferring with the probe, the frozen portion of the liquid beverage product to the receptacle and removing the probe from the frozen portion of the liquid beverage product. It is noted that Damnik does not give specifics on how the frozen portion of the liquid beverage product is formed.
Gram discloses a method of manufacturing a frozen product comprising positioning a probe tip (end 9 of the plunger) into liquid product (6 is a batch of freezing 
Fowler discloses transferring a frozen portion of a liquid beverage product to a packaging station after a molding process using the sticks which have been attached/inserted into the product during molding (the molds containing the thus sticked frozen confection are then heated to loosen the confection mold interface, the sticks being engaged by extractor bars which raise and separate the frozen confection from the mold and transfer them to a bagging or packaging station) (col. 1, lines 50-55). Thus showing known techniques in the art includes to use an item which has been attached/inserted into a product during molding to transfer the product to a packaging station, and to transfer a molded product after molding directly to a packaging station.
It would have been obvious to one of ordinary skill in the art to modify Damnik such that the method specifically comprises positioning a probe tip into liquid beverage product and freezing at least a portion of the liquid beverage product around the probe tip as taught by Gram, in order to provide a frozen portion with a complicated shape, and since it would have been obvious to form a frozen product using known techniques in the art for forming a frozen product to yield predictable results. It has been held that “Applying a known technique to a known device (method, or product) ready for 
Further it would have been obvious to one of ordinary skill in the art to modify the method of Damnik in view of Gram and use the probe (plunger) as taught by Gram to perform the step of transferring with the probe (plunger), the frozen portion of the liquid beverage product to the receptacle of Damnik since Gram already teaches removing the frozen portion of the liquid beverage product from the mold using the probe (plunger) and Fowler shows known techniques in the art include to use an item which has been attached/inserted into a product during molding to transfer the product to a packaging station after the product has been molded and to transfer a molded product after molding directly to a packaging station and it would have been obvious to one of ordinary skill in the art to apply known techniques for processing frozen products to be packaged with predictable results. It has been held that “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable result” supports a conclusion of obviousness (MPEP 2143.I.C,D) (MPEP 2141.III.C,D). Further, “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art” (MPEP 2143.I.F) (MPEP 2141.III.F). Further it is noted that “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art” (MPEP 2144.I), based on the teachings of Damnik and Gram and Fowler it is submitted that an additional benefit of using the 
Further regarding the remaining step of removing the probe from the frozen portion of the liquid beverage product in the receptacle, it would have been obvious to one of ordinary skill in the art to remove the probe (plunger) from the frozen portion of the liquid beverage product of Damnik in view of Gram in view of Fowler after using it to transfer the product to the packaging of Damnik since the probe is obviously not intended to be packaged with the frozen product, especially because the probe contains a heat conducting medium 8. 
Regarding claim 14, Damnik in view of Gram in view of Fowler discloses that the transferring and positioning are performed concurrently, as the product is positioned in the receptacle when it is transferred to the receptacle (‘058, abstract, Pg. 1, lines 24-31).
Regarding claim 15, Damnik in view of Gram in view of Fowler disclose that the positioning is performed after sealing the open top (‘058, Fig. 2 shows an embodiment in which ice mass 14 is provided with a more or less cylindrical stick 15. This stick is held at least roughly in position by positioning sleeve 16 which is connected to cover 8 with rivet 11 during arranging of pull tab 12. Sleeve 16 serves as a positioning element for stick 15, whereby product 14, 15 is at least more or less positioned in container 4) (‘058, Pg. 4, lines 30-37).
Regarding claim 16, Damnik in view of Gram in view of Fowler discloses that the positioning of the probe tip (end 9 of the plunger) into the liquid beverage product comprises positioning the probe tip into a mold (freezing pocket 2) containing the liquid product (6 is a batch of freezing good to be frozen) (‘822, Col. 2, lines 4-10). 
Regarding claim 17, Damnik in view of Gram in view of Fowler discloses that the positioning the probe tip into the liquid beverage product comprises positioning the probe tip into a liquid beverage product reservoir (freezing pocket 2) containing the liquid product (6 is a batch of freezing good to be frozen) (‘822, Col. 2, lines 4-10).
Regarding claim 19, Damnik in view of Gram in view of Fowler discloses that the probe comprises a heat pipe (in order to obtain a good transfer of cold to the portion of the frozen bodies moulded by means of plungers the plungers may be hollow and filled with a medium of good heat conductivity) (‘822, col. 1, lines 31-35, Figs 1-4). 
Regarding claim 20, Damnik in view of Gram in view of Fowler discloses that the probe facilitates freezing at least a portion of the liquid beverage product around the probe top by removing thermal energy from the liquid beverage product (in order to obtain a good transfer of cold to the portion of the frozen bodies moulded by means of plungers the plungers may be hollow and filled with a medium of good heat conductivity) (‘822, col. 1, lines 31-35, Figs 1-4) (the plunger is hollow and filled with a medium 8 of good heat conductivity in order to obtain a good transfer of cold to the end 9 of the plunger) (‘822, col. 2, lines 8-10) .  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Damnik WO 00/32058 in view of Gram US 3,296,822 in view of Fowler et al. US 3,450,070 in view of Epperson US 1,505,592.
Regarding claim 18, claim 18 differs from Damnik in view of Gram in view of Fowler in the recitation that the freezing at least the portion of the liquid beverage product around the probe tip specifically comprises freezing less than the entire amount of liquid beverage product in the liquid beverage reservoir 
Epperson discloses forming a frozen liquid beverage product by positioning a probe tip (stick 11) into liquid beverage product and freezing at least a portion of the liquid beverage product around the probe tip (Pg. 1, right col. lines 77-100, claims 1-3).
Epperson discloses that the freezing at least the portion of the liquid beverage product around the probe tip specifically comprises freezing less than the entire amount of liquid beverage product in the liquid beverage reservoir (after the freezing operation is complete, the rigid unit consisting of the container, the frozen mass and the stick is removed from the refrigerating chamber and by immersion of the container in luke warm water, for instance the surface of the frozen mass will become slightly loosed with respect to the smooth wall of the container) (‘592, Pg. 2, left col. lines 40-30) (where the frozen confection must be heated substantially, or for many seconds, much of the flavoring material will melt away and remain in the mold after subsequent withdrawal of the confection) (‘592, Pg. 2, Right col., lines 79-83).
It would have been obvious to one of ordinary skill in the art to modify Damnik in view of Gram in view of Fowler such that the freezing at least the portion of the liquid beverage product around the probe tip specifically comprises freezing less than the entire amount of liquid beverage product in the liquid beverage reservoir as taught by Epperson in order to aid in the ease of the removal of the frozen product from the mold.

Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered, however based a new grounds of rejection has been made in further view of the teachings of Gram. 
Applicant argues that Damnik is directed to packaging for ice cream and not a liquid beverage product.
This argument has not been found persuasive ice cream is capable of being used to make a beverage product and therefore can be considered a frozen liquid beverage product. It is noted that Reust US 6,277,426 discloses that “frozen beverage” is an ice cream (col. 3, lines 1-3).
Applicant argues that Fowler is relied on for disclosure relating to “transferring the frozen portion of the liquid beverage product to the receptacle” using the probe. The purported motivation is “to prevent damage to the frozen product, and since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.” Applicant argues that the Office fails to explain why one of ordinary skill in the art would have combined the teachings of the cited references as suggested in the obviousness rejection. Applicant argues that The Office action’s assertion that the transferring step in Fowler was known and conventional is insufficient to satisfy the requirement for some rational reasoning for combining. Applicant argues that the Office has failed to articulate “reasoning with some rational underpinning to support the legal conclusion of obviousness.”
In light of the amendments to the claims a new grounds of rejection has been made based on the teachings of Gram in combination with Fowler. Further regarding Exemplary rationales that may support a conclusion of obviousness include: (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. Further it is noted that “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art” (MPEP 2144.I), based on the teachings of Damnik and Gram and Fowler it is submitted that an additional benefit of using the probe (plunger) of Gram to transfer the frozen product to the package of Damnik after the molding process and the frozen portion is removed from the mold is that it reduces further handling of the product after molding and would therefore help prevent any damage to the frozen molded product during handling of the frozen molded food product.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792